Baldwin, J.
There was evidence before the jury that the plaintiffs’ attornéy had been authorized by them to settle their claim, and that they had referred the defendant to him for that purpose. The letter of the attornej^ was therefore admissible if one of a similar tenor from them would have been.
The defendant had refused to pay for the wood before the attorney was retained, and had afterwards offered to settle, in conversation both with the plaintiffs and with him. It was in the course of these negotiations that the letter was written. It does not purport to state the quantity or value of the wood taken, but only that the survey had been made, and that a settlement could now be effected by paying the writer $10.00 for the wood, and $5.00 for his services. The latter sum was certainly, in the eye of the law, no part of the damages sustained by the plaintiffs, and the former is not declared to be theoamount of their loss. The letter was a mere offer to accept $15.00 in satisfaction of the plaintiffs’ demand, and as such was properly excluded as an offer of *352compromise. Stranahan v. Hast Haddam, 11 Conn., 507, 513; Brosehart v. Tuttle, 59 id., 1, 23. The question is a very different one from that which would have been presented had the letter stated that the wood in question was worth only $10.00. Howard Insurance Co. v. Hope Mutual Insurance Co., 22 Conn., 394, 403; Loomis v. New York, Hew Haven & Hartford R. R. Co., 159 Mass., 39, 34 Northeastern Reporter, 82.
There is no error in the judgment appealed from.
In this opinion the other judges concurred.